                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Lauren Swaringer,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:18-cv-00481-FDW-DCK
                                      )
                  vs.                 )
                                      )
          PSA Airlines, Inc.,         )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 24, 2018 Order.

                                               October 24, 2018
